Kebwix, J.
This is an appeal from an order denying an application to amend the petition for lien, complaint, and judgment entered in a mechanic’s lien foreclosure. The motion was made after the term and more than a year after the rendition of judgment. The amendment asked is to modify the judgment and proceedings so as to exclude a part of the premises described in the judgment, claim for lien, and complaint, and include other land. The contention of appellant is that the premises are not properly described in the judgment and proceedings leading up to the judgment and therefore the court should so modify the judgment as to include other premises.
There is no question made in the case hut that judgment was entered in accordance with the claim for lien, complaint, and proof made on the trial. The court pronounced the *253identical judgment which it was asked to pronounce and which it intended to pronounce, and the record was made up accordingly. It was clear, therefore, that the court at a subsequent term, and more than a year after the rendition of the judgment, had no authority to modify it in the manner prayed for by appellant. It follows that the court below was right in denying the application.
By the Gourt. — The order of the court below is affirmed.